February 15, 2007


Mr. Randy S. Myers
The Myers Law Firm
201 Fort Worth Highway
Weatherford, TX 76086
Mr. Brent Barton Hamilton
LaFont Tunnell Formby LaFont & Hamilton, LLP
Post Office  Box 1510
Plainview, TX 79073-1510

RE:   Case Number:  07-0114
      Court of Appeals Number:  02-07-00019-CV
      Trial Court Number:  CV-05-1274

Style:      IN RE  WELDON AND THENA KENNEDY AND LARRY D. AND SHERIDAN K.
      WATSON

Dear Counsel:

      The Supreme Court of Texas granted the Motion for Temporary Relief and
issued the enclosed stay order in  the  above-referenced  case.   The  Court
requests that real party in interest file a response  to  the  petition  for
writ of mandamus.  The response is due to be filed in this office  no  later
than 3:00 p.m., February 26, 2007.  PLEASE NOTE  Tex.  R.  App.  P.  9.2(b),
does not apply.  There is no  filing  fee  associated  with  this  requested
response.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Charles Benjamin  |
|   |Akers                 |